Citation Nr: 0308829	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  99- 14 615	)	DATE
	)
	)


THE ISSUE

Whether a June 8, 1987 decision of the Board of Veterans' 
Appeals (Board) denying service connection for an acquired 
psychiatric disorder should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  Norman R. Zamboni, Attorney-at-
law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The moving party served on active duty from July 1971 to 
August 1973.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  A July 1998 rating decision granted 
service connection for schizoaffective disorder, depressed 
type, 100 percent disabling, effective February 10, 1998.  
The veteran disagreed with the effective date of the grant 
and also raised the claim of whether there was CUE in that 
rating decision concerning the effective date of service 
connection then assigned.  

In January 2001, the Board denied an effective date earlier 
than February 10, 1998, for service connection for 
schizoaffective disorder, depressed type.  In his arguments 
to the Board, the moving party also argued that there was CUE 
in the Board's June 1987 decision that denied service 
connection for an acquired psychiatric disorder.  The moving 
party and his representative were referred to the Board's 
Rules of Practice regarding the filing of motions alleging 
such error in a Board decision.  38 C.F.R. § 20.1400.  

The veteran appealed the denial of an effective date earlier 
than February 10,  1998 for service connection for 
schizoaffective disorder, depressed type, to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2002, a Joint Motion for Partial Remand and to Stay 
Proceedings (Joint Motion) was filed.  The issue of 
entitlement to an effective date earlier than 
February 10, 1998 for service connection for schizoaffective 
disorder, depressed type was withdrawn, but the parties 
requested the Court to remand the motion for CUE to have the 
Board consider the motion of CUE alleged in the June 8, 1987 
Board decision, to include consideration of whether it 
otherwise met the regulatory requirements of 38 C.F.R. 
§ 20.1404.  In September 2002, the Court vacated the Board's 
decision to the extent that it declined to consider the 
veteran's claim for CUE in the June 8, 1987 Board decision 
denying service connection for a psychiatric disorder.  



FINDINGS OF FACT

1.  By decision of the Board in June 1987, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder was denied.  

2.  The June 1987 Board decision was reasonably supported by 
the evidence then of record, and the denial was not an error 
about which reasonable minds could differ as to the issue 
under consideration.  


CONCLUSION OF LAW

The June 1987 Board decision denying entitlement to service 
connection for an acquired psychiatric disorder was not 
clearly and unmistakably erroneous.  
38 U.S.C. § 310 (1986) (now located at 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.102 (1986); 38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party contends that there was clear and 
unmistakable error (CUE) in the June 8, 1987 Board decision 
which denied service connection for an acquired psychiatric 
disorder. It is alleged that the Board failed to consider VA 
hospital records cited in the file, although those records 
plainly reflect diagnoses of a psychiatric disorder.  He 
maintains that the August 1973 diagnosis was discussed, but 
that October 1973, January 1974, and May 1974 diagnoses were 
conspicuously absent from the discussion.  It is also alleged 
that the Board did not consider the provisions of 38 C.F.R. 
§ 3.303, since his psychiatric disorder was diagnosed within 
three weeks of service discharge and that this, in fact, 
showed continuity and chronicity of symptomatology.  Further, 
it is alleged that the Board completely failed to consider 38 
C.F.R. § 3.309 in 1987.  The moving party and his attorney 
indicate that this regulation is critical because it 
contradicts the Board's logic in 1987 because the Board held 
that the information reported since August 1973 does not 
adequately demonstrate that the chronic psychoneurosis 
diagnosed on occasions post service actually had its onset 
during service.  They assert, however, that under the 
provisions of 38 C.F.R. § 3.309, the evidence need not 
establish that the veteran's psychoneurosis actually had its 
onset during service, only that it manifest itself within one 
year of service discharge.  

A Board decision is final on the date stamped on the face of 
the decision.  38 C.F.R. § 20.1100 (2002).  A final Board 
decision is subject to review by the Board on motion alleging 
clear and unmistakable error.  38 U.S.C.A. § 7111(a) (West 
2002); 38 C.F.R. § 20.1400 (2002).  A motion alleging clear 
and unmistakable error in a Board decision is a matter of 
original jurisdiction with the Board.  See 38 U.S.C.A. § 
7111(e) (West. 2002); 38 C.F.R. § 20.1402 (2002).  Motions 
alleging such error are not, except as otherwise provided, 
subject to rules relating to processing and disposition of 
appeals. 38 C.F.R. § 20.1402 (2002).  The Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West. 2002), is not for application in 
motions alleging CUE.  See Livesay v. Principi, 15 Vet. App. 
165 (2001).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2002).

The decision is to be based on the record and the law that 
existed when the challenged decision was made.  38 C.F.R. § 
20.1403(b) (2002).

A clear and unmistakable error is one which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  The error cannot be clear and unmistakable unless it 
is absolutely clear that a different result would have 
ensued, but for the error.  38 C.F.R. § 20.1403(c) (2002).

The following do not constitute clear and unmistakable error: 
(1) changed diagnosis; (2) failure to fulfill the duty to 
assist; or (3) a disagreement as to how facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d) (2002).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (2002).

The regulatory definition of clear and unmistakable error was 
based on prior rulings of the Court.  More specifically, it 
was observed in the notice of proposed rulemaking that 
Congress intended that VA adopt the Court's interpretation of 
the term "clear and unmistakable error."  Indeed, as was 
discussed in the notice of proposed rulemaking, 63 Fed. Reg. 
27,534-36 (1998), the sponsor of the bill that became the law 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1,567-68 (daily ed. Apr. 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Thus, the Board is permitted to seek guidance as to the 
existence of clear and unmistakable error in prior Board 
decisions based on years of prior Court precedent regarding 
clear and unmistakable error, such as Fugo v. Brown, 6 Vet. 
App. 40 (1993).

Clear and unmistakable error may be factual, or it may be 
legal.  On reviewing this motion on its merits, it is obvious 
that the Board did commit a legal error in assuming 
jurisdiction over the veteran's purported appeal in 1987.  
Applicable law, then and now, requires that an appeal be 
perfected through filing of a timely notice of disagreement 
in writing, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105 (West 2002) (formerly 38 U.S.C. § 4005 (1986)); 38 
C.F.R. § 20.202 (2001) (formerly 38 C.F.R. § 19.117 (1986)). 
A notice of disagreement must be filed within a year of 
notice of an adverse determination (38 U.S.C.A. § 7105(b)(1) 
(West 1991) (formerly 38 U.S.C. § 4005(b)(1); 38 C.F.R. § 
20.302(a) (2002) (formerly 38 C.F.R. § 19.129(a) (1986)).  

The RO denied service connection for a nervous condition by 
rating decision of June 1974.  In July 1974, notice of that 
denial and his appellate rights were sent to the veteran.  No 
response was heard from the veteran within one year of notice 
of the denial.  The veteran was not heard from until 
February 1985, when he attempted to reopen his claim for 
service connection for an acquired psychiatric disorder.  A 
determination is final if an appeal is not perfected as 
outlined in regulations. 38 C.F.R. § 20.1103 (2002) (formerly 
38 C.F.R. § 19.192 (1986)).  

Neither the moving part or his attorney have raised or argued 
this apparent legal error as grounds for revision of the 
June 1987 Board decision.  Clearly, had the Board determined 
that the June 1974 rating decision was final because the 
veteran had not perfected an appeal to that rating decision, 
he would have been in the position of having to reopen his 
claim by presenting new and material evidence to the RO.  
That is the same position he was in following the Board's 
June 1987 Board decision.  Any error in assuming jurisdiction 
was not the type of error that compels the conclusion that 
service connection should have been granted by the Board for 
an acquired psychiatric disorder in 1987.  In fact, it is the 
type of error that compels the conclusion that the issue 
should not have even been before the Board.  Such an error is 
not CUE.

The moving part and his attorney state that the Board failed 
to consider VA hospital records, although those records 
reflect diagnoses of a psychiatric disorder.  The records 
allegedly not considered were VA records dated in 
October 1973, January 1974, and May 1974, rendering diagnoses 
of anxiety neurosis with depressive features in October 1973 
and January 1974, and a diagnosis of depressive neurosis in 
May 1974.  The Board's June 1987 decision specifically stated 
that the record contained psychiatric treatment, examination, 
and hospitalization reports dated on occasion post service 
since August 1973.  The VA records cited by the attorney were 
after August 1973; thus, they were, in fact, considered in 
the Board's 1987 decision, even though they were not 
specifically and individually identified.  Moreover, it is 
important to note that the Board's June 1987 decision pre-
dated the requirement for "reasons and bases" in Board 
decisions, as this requirement was instituted with the 
"Veteran's Judicial Review Act", effective November 18, 
1988; PL 100-687 (1988). Thus, the mere failure of the 
Board's 1987 decision to specifically discuss each piece of 
evidence and to set forth the legal bases for the decision 
with specificity is not in and of itself CUE.

Moreover, the VA records cited by the attorney of 
October 1973, January 1974, and May 1974, all had diagnoses 
essentially the same as the one provided in August 1973, 
which was specifically cited in the decision.  That 
diagnosis, closer in proximity to service than the three 
cited by the moving party's attorney, was not sufficient to 
determine that the disability had its onset in service.  The 
specific citing of the diagnoses of the veteran's psychiatric 
disorder postservice would not render different results.  
Thus, this is essentially no more than a disagreement as to 
how facts were weighed or evaluated.  This is not CUE.  

The moving party and his attorney also indicate that there is 
CUE in the June 1987 Board decision because the Board did not 
consider 38 C.F.R. § 3.303.  It is maintained that since the 
veteran's psychiatric disorder was diagnosed within three 
weeks of service discharge, this showed continuity and 
chronicity of symptomatology.  For the showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Although the veteran was seen on occasion in service in the 
mental hygiene clinic for moderately severe nail biting and 
drug counseling, in March 1973, a medical examiner indicated, 
in pertinent part, that the veteran was sane and did not need 
medical treatment.  On separation examination in May 1973, no 
clinical findings of a psychiatric condition were made; the 
veteran was determined to be psychiatrically normal, and he 
reported "no" to having depression or worry.  Although 
specific citation to 38 C.F.R. § 3.303(b) relating to 
chronicity and continuity was not made, the 1987 Board 
decision clearly indicated in the findings of fact that a 
chronic acquired psychiatric disability was not present 
during service or at discharge, and the psychoneurosis shown 
on occasion subsequent to service had not been otherwise 
shown to be related to service.  Again, this relates to how 
the facts were weighed and is not CUE.  Moreover, as noted 
above, the mere absence of specific citation to 38 C.F.R. 
§ 3.303(b), without more, would not be CUE as it pre-dated 
the requirement for "reasons and bases" in Board decisions.

Finally, the moving party and his attorney indicate that he 
was not required to present evidence that he had an acquired 
psychiatric disorder in service because under 38 C.F.R. 
§ 3.309, service connection will be granted if the disorder 
is manifested within one year of service discharge.  This is 
a misreading of the regulation.  Pursuant to 38 C.F.R. 
§ 3.309, where a veteran served for ninety (90) days or more 
during a period of war, or following peacetime service, on or 
after January 1, 1947, and develops a psychosis to a degree 
of 10 percent within one year from date of separation from 
service, such disease may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 C.F.R. §§ 3.307 
and 3.309.  The veteran has been diagnosed with anxiety 
neurosis, depressive neurosis, and depression.  Although he 
was eventually service-connected for schizoaffective 
disorder, at no time prior to or at the time of the Board's 
June 1987 decision was he diagnosed with any disorder other 
than a neurosis.  The statutory and regulatory provisions 
extant at the time were correctly applied.  Therefore, the 
presumptive regulations do not apply and there was no CUE in 
the Board's failure to apply the presumptive criteria cited 
in the motion for CUE.  

The moving party's assertions of CUE are essentially based on 
his disagreement with the weighing of the evidence of record 
at the time of the June 1987 Board decision and alleged 
incorrect application of the regulations then in effect, 
including an argument based on misinterpretation of 38 C.F.R. 
§§ 3.309.  The argument presented is based on a disagreement 
with the way the Board evaluated the evidence then before it.  
When the record before the Board in 1987 and the law in 
effect at the time is reviewed, it is not absolutely clear 
that a different result would have ensued but for some error, 
or that any error was made (other than the harmless error of 
deciding a claim de novo rather than applying new and 
material evidence to a finally decided claim).  Therefore, 
the motion for revision or reversal of the Board's 
June 8, 1987 decision based on CUE is not warranted.


ORDER

The motion for revision or reversal of the June 8, 1987, 
decision of the Board denying service connection for an 
acquired psychiatric disorder is denied.  



                       
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




